DETAILED ACTION

Status of the Application

1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.  Claims 1-17 are allowed.

Reasons for Allowance
Golberg discloses providing food recommendations to a user based on user’s preferences. The system uses text analytics. Rahle on the other hand discloses structured information gathering, ranking and reviews analysis for product’s recommendations on social media websites.  However, the limitations on generating a targeted menu item recommendation based on user preferences, public reviews and weighted friends reviews as claimed in combination with the other limitations on independent claims 1, 7 and 13 are novel and non-obvious over the prior art of record. The examiner found the limitations on simultaneously assigning, by one or more computer systems, a weighted value to each of the retrieved menu item reviews using text analytics based on text of the menu item reviews, preferences of the user, and association values, wherein the association values are based on retrieved menu item reviews linked to social media website (SMW) associates of the user; simultaneously modifying, by one or more computer systems, each of the weighted values of each retrieved menu item review based on the association values, wherein the retrieved menu item reviews linked to the SMW associates of the user are given more weight than the retrieved menu item reviews of non-associates of the user; simultaneously decreasing, by one or more computer systems, each of the weighted values of each retrieved menu item review linked to the SMW associates of the user based on preferences of the SMW associates of the user determined using text analytics; and generating, by one or more computer systems, the targeted menu item recommendation based on the weighted values assigned to the retrieved menu item reviews; in combination with the other limitations on independent claims 1, 7 and 13 novel and non-obvious over the prior art of record. Therefore, the present invention is in condition for allowance.


CONCLUSION

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to DENISSE ORTIZ whose telephone number is 571-270-5506.  The Examiner can normally be reached on Monday-Thursday 7:30am-8pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, NATHAN UBER can be reached at 571-270-3923.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
/DENISSE  ORTIZ ROMAN/
Examiner, Art Unit 3687

/ALLEN C CHEIN/Primary Examiner, Art Unit 3687